Motion Granted; Appeal Dismissed and Memorandum Opinion filed June 26,
2014.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-13-01142-CV


                   ALTOM TRANSPORT, INC., Appellant

                                       V.

 MANUEL LOPEZ AND NINA LOPEZ INDIVIDUALLY AND MANUEL
LOPEZ AS ADMINISTRATOR OF THE ESTATE OF CHRISTINA MARIE
                LOPEZ, DECEASED, Appellees

                        On Appeal from Probate Court
                           Galveston County, Texas
                        Trial Court Cause No. 73804-A


                 MEMORANDUM                    OPINION

      This is an appeal from a judgment signed October 28, 2013. On June 17,
2014, the parties filed a joint motion to dismiss the appeal. See Tex. R. App. P.
42.1. The motion is granted.
      Accordingly, the appeal is ordered dismissed.



                                                  PER CURIAM



Panel consists of Justices Christopher, Jamison, and McCally.




                                        2